

Exhibit 10(a)


















AMENDED AND RESTATED PERSONAL SUPPLEMENTAL EXECUTIVE RETIREMENT SAVINGS PLAN


ADOPTED TO BE EFFECTIVE JANUARY 1, 2009
MOST RECENTLY AMENDED: MAY 6, 2014









    

--------------------------------------------------------------------------------



Table of Contents

--------------------------------------------------------------------------------



Section 1 - Introduction1
Section 2 - Definitions2
Section 3 - Participation6
Section 4 – Payments To Accounts6
Section 5 –Accounts, Tax Free Savings Accounts and Registered Retirement Savings
Plans8
Section 6 – Termination and Retirement10
Section 7 – Total Disability13
Section 8 - Administration of the Savings Plan13
Section 9 – Amendment To or Termination of the Savings Plan15
Section 10 - General Provisions16
Appendix “A” – List of Permitted Investments20
Schedule “A” – Acknowledgment and Direction21
Schedule “B” – Tax Free Savings Account/Registered Retirement Savings Plan –
Acknowledgment and Direction23










--------------------------------------------------------------------------------

- 1 -



Section 1 - Introduction

--------------------------------------------------------------------------------

1.01
Effective January 1, 2009, The TDL Group Corp. establishes The TDL Group Corp.
Personal Supplemental Executive Retirement Savings Plan (the “Savings Plan”), as
most recently amended and restated on May 6, 2014, the terms and conditions of
which are contained in this document.

1.02
The purpose of the Savings Plan is to provide designated employees of THI, TDL
and/or Participating Affiliates (as defined below) with additional compensation
to be saved for their retirements in accordance with and subject to the
provisions and limitations of this Savings Plan.

1.03
In connection with the reorganization of THI USA as a Canada Business
Corporations Act incorporated public company, THI has assumed all the rights and
obligations of THI USA under this Savings Plan, effective upon the Merger Date.

1.04
Effective May 6, 2014, any unvested amounts notionally held under this Savings
Plan in respect of a Participant became fully vested, and were paid in
accordance with the Participant’s Acknowledgment and Direction (subject to
Section 4.03) to the Participant’s Account, Tax Free Savings Account, and/or
Registered Retirement Savings Plan as applicable.


 

--------------------------------------------------------------------------------

- 2 -

Section 2 - Definitions

--------------------------------------------------------------------------------

2.01
“Account” means the account established for a Participant pursuant to
Section 5.01 on terms acceptable to the Corporation.

2.02
“Administration Agreement” means the agreement between the Corporation and the
Administrative Agent relating to the Administrative Agent’s responsibilities in
connection with this Savings Plan, as it may be amended from time to time.

2.03
“Administrative Agent” means the financial or other institution selected by the
Corporation to act as Administrative Agent for this Savings Plan.

2.04
“Affiliate” means any Person which is subsidiary to, or associated or affiliated
with, THI where:

(a)
in the case of a Person that is a corporation, THI and/or its Affiliates
beneficially own, directly or indirectly, shares representing 50% or more of the
votes that may be cast to elect directors of such corporation;

(b)
in the case of a Person that is a limited partnership, the general partner of
such limited partnership is an Affiliate of THI;

(c)
in the case of a Person that is a trust where the trustees have discretionary
powers in respect of the trust assets, THI and/or its Affiliates have the right
to elect or appoint a majority of the trustees of such trust; and

(d)
in the case of a Person other than a corporation, limited partnership or trust,
THI and/or its Affiliates possess, directly or indirectly, at least a majority
ownership interest in such Person and have the power to determine the policies
and conduct of the management of such Person.

2.05
“Acknowledgment and Direction” means an irrevocable Acknowledgment and Direction
executed by a Participant in the form attached hereto as Schedule A.

2.06
“Board” means the Board of Directors of THI, a committee thereof, including the
HRCC, or any person authorized by the Board to act on its behalf.

2.07
“Business Day” means a day on which banks are open for business in the City of
Toronto.

2.08
“Change in Control” shall have the meaning attributed to such concept under the
then-current equity compensation plan in place for THI in which the Participant
participates on





--------------------------------------------------------------------------------

- 3 -

the date of termination; or, if applicable, the definition of “Change in
Control” under a change in control (employment) agreement to which the
Participant is a party with the Corporation, shall control over any conflicting
definition, provided however, that with respect to any U.S. Taxpayer, “Change in
Control” shall also meet the requirements of a change in ownership or change in
control under Section 409A of the U.S. Internal Revenue Code.
2.09
“Corporation” means THI, TDL and any Affiliate, and their successors and assigns
so long as such entities remain Affiliates; provided that, where any action is
to be taken or decision to be made, “Corporation” shall mean only TDL.

2.10
“Earnings” means the aggregate of each Participant’s base salary and short-term
incentive compensation (i.e., annual bonus) received during the Plan Year from
the Corporation at the Vice President officer level or above for the Corporation
or as otherwise designated by the HRCC from the Corporation, excluding special
bonuses and allowances, as these terms are used by the Corporation in the
ordinary course of its business and also excluding any amount paid or credited
to the Participant’s Account, Tax Free Savings Account, or Registered Retirement
Savings Plan pursuant to this Savings Plan during the Plan Year. For sake of
greater clarity, “Earnings” does not include stock-based incentives granted to
Participants or disability benefits paid to a Participant under the TDL Group
Benefit Program or a similar program maintained for the benefit of employees of
one or more Participating Affiliates. In addition, “Earnings” does not include
any base salary and short-term incentive compensation received during the Plan
Year by an Employee prior to becoming a Participant in this Savings Plan.

2.11
“Effective Date” means January 1, 2009.

2.12
“Employee” means an employee of the Corporation or a Participating Affiliate who
is a Canadian resident for purposes of the Tax Act.

2.13
“HRCC” means the Human Resource and Compensation Committee of THI.

2.14
“Merger Date” means September 28, 2009.

2.15
“Participant” means an Employee who has satisfied the eligibility requirements
of Section 3.01.





--------------------------------------------------------------------------------

- 4 -

2.16
“Participating Affiliate” means an Affiliate established or continued under
Canadian law that has employees meeting the eligibility requirements to be able
to participate in this Savings Plan.

2.17
“Permitted Investment” means one of the investments or portfolios that is listed
in Appendix A or designated by the Corporation and the Administrative Agent
pursuant to Section 5.02.

2.18
“Person” means an individual, partnership, limited partnership, general
partnership, joint stock company, joint venture, association, company, trust,
pension fund, bank, trust company, loan company, insurance company, land trust,
business trust or other organization, whether or not legal entities, and
government and agency and any political subdivision thereof.

2.19
“Plan Year” means the calendar year.

2.20
“Recoupment Policy Relating to Performance-Based Compensation” means the
recoupment policy originally adopted by the approval of the board of directors
of Tim Hortons Inc., a Delaware corporation, on February 19, 2009 and adopted by
the Board of THI to be effective on September 28, 2009, as the same may be
updated and amended thereafter.

2.21
“Registered Plan” means the defined contribution pension plan for, as the case
may be, the employees of THI, TDL and certain other Participating Affiliates
registered under the Pension Benefits Act of Ontario and the Tax Act.

2.22
“Registered Retirement Savings Plan” means a “registered retirement savings
plan” within the meaning of the Tax Act established for a Participant pursuant
to Section 5.01 on terms acceptable to the Corporation.

2.23
“Savings Plan” has the meaning set forth in Section 1.01.

2.24
“Service” means a Participant’s period of employment with the Corporation
commencing on the Participant’s date of hire. Service will not be considered to
be broken by periods of absence (with or without pay) granted by the Corporation
in accordance with its regular and established practices or by periods of
absence while benefits are being paid to the Participant under the Corporation’s
salary continuance or long term disability plan. For any Participant for whom a
prior period of employment would be disregarded following a prior termination





--------------------------------------------------------------------------------

- 5 -

of such employment, the Corporation may, in its sole discretion, treat such
prior and current periods of employment as Service.
2.25
“Tax Act” means the Income Tax Act (Canada), as amended.

2.26
“Tax Free Savings Account” means the account established for a Participant
pursuant to Section 5.01 on terms acceptable to the Corporation that is a
“qualifying arrangement” for purposes of subsection 146.2(1) of the Tax Act.

2.27
“TDL” means The TDL Group Corp., a Nova Scotia unlimited liability company and
its successors and assigns.

2.28
“TDL Group Benefit Program” means the TDL group benefits program G001 16072
issued by Manulife Financial, or such replacement policy or policies that the
Corporation may arrange.

2.29
“THI” means Tim Hortons Inc., a Canada Business Corporations Act corporation,
and its successors and assigns.

2.30
“THI USA” means Tim Hortons Inc., a Delaware corporation.

2.31
“Total Disability” (or “Totally Disabled”) means a disability that qualifies a
Participant for disability benefits under the TDL Group Benefit Program or a
similar program maintained for the benefit of employees of one or more
Participating Affiliates.

2.32
“U.S. Taxpayer” means a Participant who is a U.S. citizen, U.S. permanent
resident or U.S. tax resident for the purposes of the U.S. Internal Revenue Code
or a Participant for whom (and only to the extent that) the benefits under this
Savings Plan would otherwise be subject to U.S. taxation under the Code.

2.33
“Withholding Tax” means all taxes, charges, fees, levies and other amounts
(whether federal, provincial, local or foreign), including Canada Pension Plan
and Employment Insurance premiums or similar amounts, required to be deducted
and withheld and remitted to the Canada Revenue Agency, or any federal,
provincial, local or foreign governmental authority in respect of any payment
paid to a Participant or his or her estate.

2.34
“Yearly Amount” means an amount equal to 12% of the Participant’s Earnings, less
the amount of the Corporation’s contribution on the Participant’s behalf to the
Registered Plan in the applicable Plan Year.







--------------------------------------------------------------------------------

- 6 -

In this Savings Plan, words importing the singular number include the plural and
vice versa; and, references to a Section or Sections means a Section or Sections
in this Savings Plan.


Section 3    - Participation

--------------------------------------------------------------------------------

3.01
Participants After the Effective Date

Each Employee of the Corporation who after the Effective Date:
(a)
is an individual who is promoted to or hired at the Vice President officer level
or above for the Corporation or a Participating Affiliate, or who is otherwise
designated as a Participant by the HRCC as eligible for participation in the
Savings Plan;

(b)
is a member of the Registered Plan; and

(c)
has delivered an Acknowledgment and Direction to the Corporation,

shall become a Participant in the Savings Plan on the first day of the month
coincident with or next following the month in which the Employee becomes
eligible for participation in the Savings Plan in accordance with this Section
3.01.
3.02
Other Employee Plans

Notwithstanding anything to the contrary herein, an Employee is not eligible to
participate in the Savings Plan during any period of employment in which the
Employee is a participant of a plan or arrangement maintained by the Corporation
or an Affiliate that provides additional salary, wages or retirement benefits,
which the Corporation designates as a plan or arrangement that precludes its
participants from participating in the Savings Plan.


Section 4 – Payments To Accounts

--------------------------------------------------------------------------------

4.01
Participant Contributions

A Participant may only make contributions to the Savings Plan out of the
additional compensation paid to the Participant by the Corporation pursuant to
this Savings Plan, which the Participant directs to the Participant’s Account,
Tax Free Savings Account or Registered




--------------------------------------------------------------------------------

- 7 -

Retirement Savings Plan in accordance with the Participant’s Acknowledgment and
Direction and the provisions of this Savings Plan.
4.02
Corporation Payments to Participants

No later than the 15th day of the third month following the end of each Plan
Year, the Corporation shall, in accordance with the Participant’s Acknowledgment
and Direction and subject to Section 4.03, pay the Yearly Amount, less
applicable Withholding Taxes, to the Account of each Participant who was
actively employed as an Employee and who had not attained age 71 at the end of
such Plan Year.
4.03
Tax Free Savings Account and Registered Retirement Savings Plan

In any Plan Year, a Participant may direct the Corporation, as agent for the
Participant, to pay all or a portion of any amount that would otherwise be paid
to the Participant’s Account pursuant to Section 4.02 in a Plan Year to the
Participant’s Tax Free Savings Account and/or Registered Retirement Savings
Plan, by providing direction to the Corporation on the form attached hereto as
Schedule B; provided that (a) the aggregate of all amounts paid to the
Participant’s Tax Free Savings Account under this Section 4.03 together with any
other contributions by the Participant to the Tax Free Savings Account or any
other tax free savings account established by the Participant in a Plan Year may
not exceed the “TFSA dollar limit” in subsection 207.01(1) of the Tax Act for
that Plan Year and (b) the aggregate of all amounts paid to the Participant’s
Registered Retirement Savings Plan under this Section 4.03 together with any
other contributions by the Participant to the Registered Retirement Savings Plan
or any other registered retirement savings plan in a Plan Year may not exceed
the Participant’s “RRSP deduction limit” (within the meaning of subsection
146(1) of the Tax Act) for the Plan Year. For greater certainty, all amounts
paid under this Savings Plan to a Participant’s Tax Free Savings Account or
Registered Retirement Savings Plan are contributions of the Participant and not
the Corporation to such Tax Free Savings Account or Registered Retirement
Savings Plan, as the case may be.








--------------------------------------------------------------------------------

- 8 -

Section 5 – Accounts, Tax Free Savings Accounts and Registered Retirement
Savings Plans

--------------------------------------------------------------------------------

5.01
Participant’s Account

Each Participant shall establish an Account and, if desired, a Tax Free Savings
Account and/or Registered Retirement Savings Plan with the Administrative Agent,
into which payments under Section 4 of this Savings Plan shall be made,
Permitted Investments acquired pursuant to Section 5.02 shall be held, and that
shall otherwise be subject to the terms of this Savings Plan.
5.02
Permitted Investments

Subject to the Administration Agreement:
(a)
Appendix A sets forth the investments in which the Participants may invest the
funds held in their Accounts, Tax Free Savings Accounts and Registered
Retirement Savings Plans (“Permitted Investments”);

(b)
at any time and from time to time, the Corporation and the Administrative Agent
may, in accordance with the Administration Agreement, designate one or more
additional Permitted Investments; and

(c)
the Corporation and the Administrative Agent may cause an investment to cease to
be a Permitted Investment; however, unless otherwise required by the
Administrative Agent, any Participant who holds such a Permitted Investment in
his or her Account, Tax Free Savings Account and/or Registered Retirement
Savings Plan shall not be required to sell the investment because it ceases to
be a Permitted Investment in accordance with this Section 5.02(c).

5.03
Investment Elections

Subject to the Administration Agreement:
(a)
each Participant shall have the right and obligation to designate the Permitted
Investments in which the funds in his or her Account, Tax Free Savings Account
and Registered Retirement Savings Plan will be invested;

(b)
a Participant may change the designation made under Section 5.03(a) or transfer
an amount invested in one Permitted Investment to another Permitted Investment
by filing an election with the Administrative Agent in a manner prescribed by
the





--------------------------------------------------------------------------------

- 9 -

Administration Agreement or which is otherwise acceptable to the Administrative
Agent;
(c)
if a Participant does not make an election with respect to the investment of the
funds in his or her Account, Tax Free Savings Account and/or Registered
Retirement Savings Plan, the Participant shall be deemed to have elected a
short-term interest fund or the Permitted Investment that is designated under
Section 5.02 which, in the opinion of the Corporation, is most similar to a
short-term interest fund; and

(d)
the Corporation may establish rules, regulations and procedures regarding the
Permitted Investments as it deems appropriate in its sole discretion, provided
that no such rule, regulation or procedure may be enacted if it would cause
(i) a Tax Free Savings Account to cease to be a “qualifying arrangement” within
the meaning of subsection 146.2(1) of the Tax Act, (ii) cause the Permitted
Investments held by any Registered Retirement Savings Plan to be “non-qualifying
investments” within the meaning of subsection 146(2) of the Tax Act, or
(iii) would cause this Savings Plan to be a “salary deferral arrangement”,
“employee benefit plan” or “retirement compensation arrangement” as defined in
subsection 248(1) of the Tax Act.

5.04
Value of an Investment in the Permitted Investments Not Guaranteed

The value of an investment in any Permitted Investment is based on the value and
performance of the Permitted Investment and is thus not guaranteed. The value of
an investment in any Permitted Investment may be higher or lower than the value
at the time the units of the Permitted Investment were purchased on the
Participant’s behalf under the Savings Plan. No amount will be paid to, or in
respect of, a Participant under the Savings Plan to compensate for a downward
fluctuation in the value of an investment in a Permitted Investment nor will any
other form of benefit be conferred upon, or in respect of, a Participant for
such purpose. No amount will be paid to pay interest to or otherwise compensate
a Participant for any delay in executing the instructions of the Participant
under the Savings Plan.










--------------------------------------------------------------------------------

- 10 -

5.05
Expenses

(a)
Participant Taxes:

Each Participant is solely responsible for the payment and reporting of all
taxes payable in respect of amounts paid or credited to the Participant under
this Savings Plan, and any taxes payable in respect of the Participant’s
Account, Tax Free Savings Account or Registered Retirement Savings Plan (or
penalties and interest in respect of such taxes), provided that Withholding
Taxes shall be withheld out of amounts payable to the Participants hereunder,
and the Person making such Withholding Taxes will make any reporting in respect
of such Withholding Taxes. For greater certainty, each Participant is solely
responsible for any taxes, penalties and other charges that are imposed in the
event that the amounts paid or credited to the Participant’s Tax Free Savings
Account or Registered Retirement Savings Plan in a Plan Year exceed the “TFSA
dollar limit” or “RRSP Deduction Limit”, as the case may be, for such Plan Year,
and the Corporation shall not be responsible for any such taxes, penalties or
other charges.
(b)
Account Expenses:

Each Participant shall be solely responsible for the costs and expenses relating
to the establishment, maintenance and operation of the Participant’s Account,
Tax Free Savings Account and Registered Retirement Savings Plan.
(c)
Corporation Expenses:

Subject to the foregoing, the Corporation shall pay all other costs and expenses
related to the maintenance and operation of the Savings Plan.


Section 6 – Termination and Retirement

--------------------------------------------------------------------------------

6.01
General

Regardless of the manner of a Participant’s termination of employment (i.e.,
whether without cause, for cause or otherwise, including if a Participant has
been found by a court of competent jurisdiction to have been wrongfully
terminated), the Participant will not be




--------------------------------------------------------------------------------

- 11 -

entitled to make contributions to the Savings Plan, nor will the Corporation be
obligated or required to make contributions to the Savings Plan for any period
extending after the Participant’s termination date. For greater clarity, a
Participant shall not be entitled to make any contributions or receive
contributions to the Savings Plan from the Corporation during any period of
“notice” of termination and/or as part of any payment or contribution in lieu of
notice of termination. With respect to the latter, no such payment or
contribution that the Participant may receive will have any component for
damages representing any such contributions by the Participant or the
Corporation.
6.02
Participant’s Accounts

(a)
In accordance with the Acknowledgment and Direction of the Participant, each
Participant will direct the Administrative Agent to hold the Permitted
Investments in the Participant’s Account, Tax Free Savings Account and/or
Registered Retirement Savings Plan until such time as the Administrative Agent
is notified by the Corporation that:

(i)
the Participant’s employment was terminated for any reason;

(ii)
the Participant’s employment is terminated following a period of Total
Disability;

(iii)
the Savings Plan is terminated;

(iv)
the Participant dies; or

(v)
in such other circumstances as the HRCC may, in its sole discretion, determine.

(b)
At any time and from time to time following the delivery of the notice described
in Section 6.02(a), the Participant may:

(i)
direct the Administrative Agent to sell any of the Permitted Investments held in
the Participant’s Account, Tax Free Savings Account and/or Registered Retirement
Savings Plan;

(ii)
pay any or all of the money in the Participant’s Account, Tax Free Savings
Account and/or Registered Retirement Savings Plan to the Participant or such
other person as the Participant may direct;





--------------------------------------------------------------------------------

- 12 -

(iii)
transfer the Permitted Investments in the Participant’s Account to the
Participant or such other person as the Participant may direct;

(iv)
transfer the Permitted Investments in the Tax Free Savings Account to another
tax free savings account designated by the Participant; and

(v)
transfer the Permitted Investments in the Registered Retirement Savings Plan to
another registered retirement savings plan designated by the Participant.

6.03
Additional Payments During a Plan Year

Notwithstanding any other provision herein to the contrary, if a Participant:
(a)
retires from employment after the Participant has attained age 60 and has
completed at least 10 years of Service with the Corporation or a Participating
Affiliate;

(b)
retires from employment after the Participant has attained age 65;

(c)
is terminated by the Corporation without cause within 24 months following a
Change in Control;

(d)
is terminated by the Corporation without cause prior to the date of a Change in
Control, a Change of Control occurs within six months after the termination, and
the Participant reasonably demonstrates that the termination: (A) was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control; or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which was threatened
or proposed; or

(e)
dies; then,

the Corporation shall, on the last day of the first full month following the
occurrence of an event described in paragraphs 6.03(a) to (e), pay to the
Participant, or his or her estate, as applicable, an amount that is equal to the
payment calculated in accordance with Subsection 4.02, based on the
Participant’s Earnings for the period from the commencement of the Plan Year in
which such event occurred to the date of such event, less Withholding Tax.








--------------------------------------------------------------------------------

- 13 -

Section 7 – Total Disability

--------------------------------------------------------------------------------

7.01
Total Disability

(a)
If a Participant becomes Totally Disabled during a Plan Year and returns to
active employment with the Corporation during that Plan Year or a subsequent
Plan Year, then the Corporation shall pay an amount to the Participant’s
Account, Tax Free Savings Account and/or Registered Retirement Savings Plan in
accordance with Section 4.02 or Section 4.03, as applicable, based on the
Participant’s Earnings for the periods of his or her active employment with the
Corporation during the Plan Year or Plan Years, as applicable, in which the
Participant became or continued to be Totally Disabled, but nonetheless
performed services for at least part of such Plan Year or Plan Years.

(b)
If a Participant becomes Totally Disabled and his or her employment is
terminated as a result of becoming Totally Disabled, then the Corporation shall
notify the Administrative Agent in accordance with Section 6.02, and the
Corporation will pay an amount to the Participant in accordance with Section
7.01(a) for periods of active employment with return to active service not
required.



Section 8 - Administration of the Savings Plan

--------------------------------------------------------------------------------

8.01
Responsibility for Administration

(a)
The HRCC shall be responsible for the overall administration, interpretation and
application of this Savings Plan, and all decisions of the HRCC in connection
with the administration of the Savings Plan shall be final and binding upon each
Participant and all other Persons. The HRCC may enact such rules and regulations
relating to the operation of the Savings Plan as it considers necessary for the
carrying out of its provisions and may amend or revoke such rules and
regulations from time to time, provided that any such rules and regulations and
amendments thereto will not: (A) be inconsistent with the terms of this Savings
Plan; (B) cause a Tax Free Savings





--------------------------------------------------------------------------------

- 14 -

Account established in connection with this Savings Plan to cease to be a
“qualifying arrangement” within the meaning of subsection 146.2 of the Tax Act;
(C) cause a Registered Retirement Savings Plan to hold a “non-qualifying
investment” within the meaning of subsection 146(2) of the Tax Act; or (D) cause
this Savings Plan to be a “salary deferral arrangement”, “employee benefit plan”
or “retirement compensation arrangement” as defined in subsection 248(1) of the
Tax Act.
(b)
This Savings Plan is intended for Participants who are residents of Canada for
purposes of the Tax Act. The Corporation has the right to modify the terms of
any award, payment, or credit made hereunder, amend any of the terms hereof, or
suspend or terminate this Savings Plan with respect to any individual
Participant who becomes a non-resident of Canada for purposes of the Tax Act or
who, in its opinion, is subject to the taxation laws of a country other than
Canada, including without limitation Section 409A of the Internal Revenue Code
of 1986, on amounts paid or credited in accordance with this Savings Plan.

8.02
Delegation of Duties

The HRCC may delegate certain duties with respect to the administration of the
Savings Plan to such committee or person or persons as it may determine, whether
or not the member of the committee or the person or persons are employees,
officers or directors of the Corporation. The Corporation may authorize the
committee, person or persons so determined by it to act on its behalf and to
execute instruments on its behalf.
8.03
U.S. Taxpayers

This Savings Plan is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) or an exemption thereunder (to
the extent and with respect to any Participants who are subject to Section 409A)
and shall be construed and administered in accordance with the intent that no
additional tax should be payable under Section 409A. Notwithstanding any other
provision of this Savings Plan, payments provided under this Agreement may only
be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Savings Plan that may be excluded
from Section 409A as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible. Any payments of “nonqualified deferred




--------------------------------------------------------------------------------

- 15 -

compensation” subject to Section 409A to be made under this Savings Plan upon a
termination of employment shall only be made if such termination of employment
constitutes a “separation from service” under Section 409A. If at the time of a
U.S. Taxpayer’s termination of employment, he is a “specified employee”,
determined in accordance with Section 409A, any payments provided under this
Savings Plan that constitute “nonqualified deferred compensation” subject to
Section 409A that are provided to the Participant on account of his separation
from service shall not be paid until the first payroll date to occur following
the six-month anniversary of the Participant’s termination date or if earlier,
the Participant’s death. Notwithstanding the foregoing, the Corporation makes no
representations that the payments and benefits provided under this Savings Plan
comply with Section 409A and in no event shall the Corporation be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by a U.S. Taxpayer on account of non-compliance with Section 409A.


Section 9 – Amendment To or Termination of the Savings Plan

--------------------------------------------------------------------------------

9.01
Amendment or Termination of the Savings Plan

Subject to the approval of THI, the Corporation intends to maintain the Savings
Plan in force indefinitely, but, nevertheless, reserves the sole right to amend
or terminate the Savings Plan in whole or in part at any time, provided,
however, that any amount that is payable to a Participant under the Savings Plan
immediately prior to the date of the amendment or termination shall not be
reduced by such amendment or termination. For greater certainty, the Account,
the Tax Free Savings Account and the Registered Retirement Savings Plan of each
Participant are the Participant’s accounts and, except as provided by Section
6.02, will not otherwise be affected by such termination.
9.02
Notice of Termination

Should the Savings Plan be terminated at any time, the Corporation shall
immediately notify the Administrative Agent of such termination for purposes of
Section 6.02.






--------------------------------------------------------------------------------

- 16 -

9.03
Wind-Up or Bankruptcy of the Corporation

In the event that THI or the Corporation at any time files an assignment in
bankruptcy, has a petition into bankruptcy filed on its behalf, is in
receivership or is wound-up (other than in a reorganization with or involving an
Affiliate where all or substantially all of its assets are transferred to an
Affiliate or otherwise is effected for restructuring the group of companies of
which THI is a part), the Savings Plan shall be deemed to be fully terminated
and the Corporation shall be deemed to have been given notice of the Savings
Plan’s termination immediately prior to such time to the Administrative Agent.
For greater certainty, the Account, the Tax Free Savings Account and the
Registered Retirement Savings Plan of each Participant are the Participant’s
accounts and are not to be subject to the claims of creditors of THI or the
Corporation.


Section 10 - General Provisions

--------------------------------------------------------------------------------

10.01
Rights of Employee

Participation in this Savings Plan does not confer on the Participant any rights
that the Participant did not otherwise possess as an Employee, except to such
benefits as have specifically accrued to the Participant under the terms of the
Savings Plan. Nothing contained in the Savings Plan shall be deemed to give the
Participant the right to be retained in the employ of the Corporation or to
interfere with the right of the Corporation to discharge the Participant at any
time without regard to the effect that such discharge might have upon the
Participant under the Savings Plan.
10.02
Non-Alienation Except on Marriage Breakdown

Except as otherwise provided in this Savings Plan, all payments made under the
terms of the Savings Plan are for the Participant’s own use and benefit, are not
capable of assignment or alienation, and do not confer upon the Participant, the
Participant’s personal representative or dependent, or any other person, any
right or interest in the benefit or deferred benefit that is capable of being
assigned or otherwise alienated.






--------------------------------------------------------------------------------

- 17 -

Notwithstanding the preceding paragraph, subject to applicable law, part or all
of the amounts held in a Participant’s Account, Tax Free Savings Account, and/or
Registered Retirement Savings Plan under this Savings Plan may be assigned to
the Participant’s spouse or former spouse upon the Participant’s separation or
divorce from such spouse or former spouse, provided that the Participant files
with his or her employer a certified copy of a valid domestic contract or court
order providing for the assignment of amounts under this Savings Plan, and
provided that, with respect to a Participant who is a U.S. Taxpayer, the
Participant files with his or her employer a valid domestic relations order that
meets the requirements of Section 414(p) of the U.S. Internal Revenue Code, and
provided further that the Participant executes such direction and release as may
be required by his or her employer before it will direct the Administrative
Agent to effect the assignment. Amounts withdrawn will be subject to any
applicable Withholding Tax. At the request of the Participant, but subject to
applicable law, the assignment may be made in the form of a direct transfer from
the Participant’s Tax Free Savings Account and/or Registered Retirement Savings
Plan under this Savings Plan to the tax free savings account or registered
retirement savings plan of the Participant’s spouse or former spouse, provided
the necessary documentation required under the Tax Act is provided to his or her
employer or to the Administrative Agent, as appropriate.
10.03
Recoupment Policy Relating to Performance-Based Compensation

Notwithstanding anything to the contrary contained herein, if incentive
compensation to a Participant in respect of any year is subject to recoupment in
accordance with the Corporation’s Recoupment Policy Relating to
Performance-Based Compensation, then any portion of the Yearly Amount calculated
based on such incentive compensation, and any interest, gains and other amounts
earned with respect thereto, shall be subject to recoupment in accordance with
such policy, and the Corporation may take such actions as are necessary to give
effect to such policy without further consent or action being required of the
Participant
10.04
Effect on other Benefit Programs

This Savings Plan will have no impact on a Participant’s eligibility or
participation in other incentive plans of or sponsored by the Corporation.
Unless required by applicable laws and regulations, benefits received under this
Savings Plan will not be considered income for




--------------------------------------------------------------------------------

- 18 -

purposes of any income-driven employee benefit plans sponsored by the
Corporation, including, but not limited to, pension, life insurance, and
long-term disability
10.05
Reorganization of the Corporation

The existence of this Savings Plan shall not affect in any way the right or
power of the Corporation or its shareholders to make or authorize any
adjustment, recapitalization, reorganization or other change in the
Corporation’s capital structure or its business, or any amalgamation,
combination, merger or consolidation involving the Corporation or to create or
issue any bonds, debentures, shares or other securities of the Corporation or
the rights and conditions attaching thereto or to affect the dissolution or
liquidation of the Corporation or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar nature or otherwise.
10.06
Participant Information

By participating in this Savings Plan, the Participant explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data by and among, as applicable, the
Corporation and any Administrative Agent. The Participant understands that the
Corporation holds certain personal information of the Participant, including
details of any entitlements under the Savings Plan, for the purpose of
implementing, administering and managing the Savings Plan (collectively,
“Data”). The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Savings Plan, that these recipients may be located in the Participant’s country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections from the Participant’s country. The Participant understands
that he or she may have the right, if residing in a particular jurisdiction, to
request a list with the names and addresses of any potential recipients of the
Data by contacting the local human resources representative. The Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Savings Plan. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s entitlements under the Savings Plan and comply with
applicable laws. The Participant understands that he or she may have the right,
if




--------------------------------------------------------------------------------

- 19 -

residing in a particular jurisdiction, at any time, to view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Chief Privacy Officer. The
Participant understands, however, that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Savings Plan.
For more information on the consequences of the Participant’s refusal to consent
or withdrawal of consent, the Participant understands that he or she may contact
the Chief Privacy Officer.
10.07
Records

Whenever used for the purposes of the Savings Plan, the records of the
Corporation will be deemed to be conclusive as to the facts with which they are
concerned.
10.08
Applications, Notices and Elections

Any application, notice, or election under the Savings Plan shall be made,
given, or communicated, as the case may be, in such manner as the Corporation
may determine.
10.09
Severability

The invalidity or unenforceability of any provision of the Savings Plan shall
not affect the validity or enforceability of any other provision and any invalid
or unenforceable provision shall be severed from the Savings Plan.
10.10
Construction

The Savings Plan and all rights thereunder will be governed, construed, and
administered in accordance with the laws of the Province of Ontario and the
federal laws of Canada applicable therein.




--------------------------------------------------------------------------------

- 20 -



Appendix “A” – List of Permitted Investments


   Permitted Investments
n

    






--------------------------------------------------------------------------------

- 21 -

Schedule “A” – Acknowledgment and Direction


TO:        THE TDL GROUP CORP. (the “Corporation”)
AND TO:    n (the “Administrative Agent”)


WHEREAS, as of the date hereof, the undersigned qualifies under the
Corporation’s Amended and Restated Personal Supplemental Executive Retirement
Savings Plan (the “Plan”) as a Participant (as defined in the Plan);
AND WHEREAS the undersigned has received and reviewed a copy of the Plan and
desires to participate in the Plan as a Participant;
AND WHEREAS capitalized terms used and not otherwise defined in this
Acknowledgment and Direction have the meanings given to such terms in the Plan;
NOW THEREFORE,
(a)The undersigned acknowledges that he or she will be receiving amounts under
the Plan and that he or she will direct such amounts be paid to the
undersigned’s Account, Tax Free Savings Account and/or Registered Retirement
Savings Plan in accordance with the terms of this Acknowledgment and Direction
and the Plan.
(a)    The undersigned acknowledges that the Corporation will deduct and
withhold all applicable Withholding Taxes from amounts directed to the
undersigned’s Account, Tax Free Savings Account and/or Registered Retirement
Savings Plan.
(b)    Subject to Section 4.03 of the Plan, the undersigned hereby directs the
Corporation to pay any amounts payable to the undersigned under Section 4.02 of
the Plan to the undersigned’s Account.
(c)    The undersigned acknowledges that he or she will cause all funds held in
the undersigned’s Account, Tax Free Savings Account and/or Registered Retirement
Savings Plan to be invested exclusively in Permitted Investments.
(d)    The undersigned directs the Administrative Agent not to disburse any
amount from his or her Account, Tax Free Savings Account and/or Registered
Retirement Savings Plan until such time as the Corporation gives notice to
Administrative Agent in accordance with the Plan.
(e)    This Acknowledgment and Direction is irrevocable.
Dated as of the _____ day of ____________________, ______.




--------------------------------------------------------------------------------

- 22 -

SIGNED, SEALED & DELIVERED
in the presence of:
 
 
(seal)
Witness
 
Name
 
 









--------------------------------------------------------------------------------

- 23 -

Schedule “B” – Tax Free Savings Account/Registered Retirement Savings Plan –
Acknowledgment and Direction

--------------------------------------------------------------------------------



TO:        THE TDL GROUP CORP. (THE “CORPORATION”)
AND TO:    n (THE “ADMINISTRATIVE AGENT”)


WHEREAS, the undersigned is entitled to receive $_______________ (the “Payment”)
no later than the 15th day of the third month following the end of the
Corporation’s fiscal year (the “Plan Year”) in accordance with the Amended and
Restated Personal Supplemental Executive Retirement Savings Plan (the “Plan”);
AND WHEREAS, in accordance with Section 4.03 of the Plan, the undersigned wishes
to contribute $_______________ of the Payment to the Tax Free Savings Account
and $_______________ to the Registered Retirement Savings Plan established for
the undersigned in accordance with the Plan;
AND WHEREAS capitalized terms used and not otherwise defined in this
Acknowledgment and Direction have the meanings given to such terms in the Plan;
NOW THEREFORE:
(a)    The undersigned directs the Corporation to pay $_______________ from the
Payment to the undersigned’s Tax Free Savings Account and to pay
$_______________ from the payment to the undersigned’s Registered Retirement
Savings Plan.
(b)    The undersigned certifies that the amount it directs the Corporation to
pay to the undersigned’s Tax Free Savings Account together with any other
contributions from any source that have been or will be made by the undersigned
to the Tax Free Savings Account or any other tax free savings account
established by the undersigned during the Plan Year does not and will not exceed
the TFSA dollar limit as defined in subsection 207.01(1) of the Tax Act for the
Plan Year.
(c)    The undersigned acknowledges that any taxes, penalties or other charges
that are imposed in the event that the amounts paid or credited to the
undersigned’s Tax Free Savings Account exceed the TFSA dollar limit for such
Plan Year are the sole responsibility of the undersigned and not those of the
Corporation.
(d)    The undersigned certifies that the amount it directs the Corporation to
pay to the undersigned’s Registered Retirement Savings Plan together with any
other contributions from any source that have been or will be made by the
undersigned to the Registered Retirement Savings Plan or any other registered
retirement savings plan during the Plan Year does not and will not exceed the
undersigned’s “RRSP Deduction Limit” (within the meaning of subsection 146(1) of
the Tax Act) for the Plan Year.
(e)    The undersigned acknowledges that any taxes, penalties or other charges
that are imposed in the event that the amounts paid or credited to the
undersigned’s Registered Retirement




--------------------------------------------------------------------------------

- 24 -

Savings Plan exceed the “RRSP Deduction Limit” for such Plan Year are the sole
responsibility of the undersigned and not those of the Corporation.
(f)    This Acknowledgment and Direction is irrevocable.
Dated as of the _____ day of ____________________, ______.


SIGNED, SEALED & DELIVERED
in the presence of:
 
 
(seal)
Witness
 
Name
 
 







